DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 6, 2022 has been entered.
 Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims have been amended to overcome the prior rejections. The closest prior art, such as Levitan does not teach nor fairly suggest the devices and method of the claims such as a microfluidic device comprising: a first microfluidic channel including a first fluid; a second microfluidic channel including a second fluid, wherein the second microfluidic channel intersects the first microfluidic channel at a first fluid junction; a third microfluidic channel fluidly coupled to the first microfluidic channel and the second microfluidic channel at the first fluid junction; a first fluid actuator asymmetrically disposed in the third microfluidic channel and is positioned in the third microfluidic channel at a first distance from the first microfluidic channel and a second distance from the second microfluidic channel, the first distance being different than the second distance, the first fluid actuator being configured to actuate to pump the first fluid into the third microfluidic channel from the first microfluidic channel and to pump the second fluid into the third microfluidic channel from the second microfluidic channel; and a controller communicatively coupled to the first fluid actuator and including non- transitory computer-readable medium storing instructions that, when executed, cause the controller to actuate the first fluid actuator according to actuation characteristics to mix the first fluid and the second fluid at a mixing ratio based on the position of the first fluid actuator in the third microfluidic channel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-5:30pm; off every other Friday..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN R GORDON/Primary Examiner, Art Unit 1798